DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 4-5, 16-18, 22-23, 25, 27, 38, 40-41, and 43-45 have been cancelled.

Election/Restrictions
Applicant’s election without traverse of Group I, in the reply filed on 4/4/2022 is acknowledged. 
Claims 35-37, 39, and 42 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/4/2022.

Applicant elected without traverse the antibody species of AS11948SVH12 which has a CDR1 of SEQ ID NO: 95, a CDR2 of SEQ ID NO: 195, and a CDR3 of SEQ ID NO: 295.  Applicant’s 4/4/2022 response noted that the antibody AS11948S contains CDRs identical to those of AS11948SVH12 and requested examination of this antibody as well.  The AS11948S antibody will be included with the elected invention.  The remaining antibodies in the 11948 series will not be included with the elected invention at this point as they do not share the same CDRs and the claims as currently written are not limited to antibodies having the same CDRs as the elected antibodies AS11948SVH12 and AS11948S.  The claims are not limited to the 11948 series of antibodies either.
Applicant is advised that there is a search and/or examination burden for patentably distinct species because at least the following reason(s) apply: The species require a structure/sequence, and/or the prior art applicable to one species would not likely be applicable to another species. Additionally, the burden of search for the Office has increased with multiple sequences because of the rapid introduction of new sequences to public sequence databases.  In MPEP 803.04 directed to nucleotide sequences, the Commissioner authorized a partial waiver of restriction practice, allowing the examination of up to ten sequences.  This waiver was issued in 1996. Since then, the nucleic acid and protein databases that must be searched for each of the independent and distinct sequence claimed herein have multiplied many fold in size, such that it is now burdensome to search more than a single sequence in an application.  Further, the waiver allowed, but did not require the Examiner to search ten sequences. The waiver was rescinded in 2007.  

Applicant’s election requires search of at least SEQ ID NOS: 95, 195, 295, 390, and 395 as well as the sequences corresponding to the second antibody moieties recited in claim 21 (SEQ ID NOS: 351-400) and the linkers of claim 31 (SEQ ID NOS: 443-445). It also requires a determination of the amino acids corresponding to the CDRs within SEQ ID NOS: 351-400 (see claim 13) and SEQ ID NOS: 401-440 (see claim 14).  See also sequences recited in claim 29.  This establishes burden of search for the elected species itself, much less a burden of search for all of the other antibodies and sequences recited in the claims.  Applicant is advised to amend the claims to reflect the elected species.


Claim Objections
Claim 2 is objected to because of the following informalities:  The claim lacks a conjunction such as “or” between parts (49) and (50).  Appropriate correction is required.

Specification
The disclosure is objected to because of the following informalities: The incorporation of sequence listing at page 1 of the specification should reference the size of the file in bytes not kilobytes (KB).  See MPEP 2422.03(I).  See 5/15/2020 specification amendments.
Appropriate correction is required.


Improper Markush Grouping
Claims 1-2, 6, 7, 13, 14, 21, and 33 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117.
The Markush groupings of claims 1-2, 6, 7, 13, 14, 21, and 33 are improper because the alternatives defined by the Markush groupings do not share both a single structural similarity and a common use for the following reasons:
With respect to claim 1, SEQ ID NOS: 95, 195, and 295 correspond to the CDR1, CDR2, and CDR3, respectively, of the elected sdAb antibodies.  The sequence identifiers recited for each CDR constitute an improper Markush grouping due to the structural diversity within SEQ ID NOS: 51-100 (CDR1), SEQ ID NOS: 151-200 (CDR2) and SEQ ID NOS: 251-300 (CDR3), particularly when the sequence variation permitted by claim 1 is considered (“up to about 3 amino acid substitutions” in each of the CDR regions).  With respect to claim 2, part (45) corresponds to the elected sdAb species.  However, the sdAb having these CDRs defines a structurally distinct sdAb by comparison to the sdAbs of parts (1)-(44) and (46)-(50) of claim 2 and other combinations of CDRs permitted by claim 1 (see also claim 33), particularly when the sequence variation permitted by the claim is considered (“up to about 3 amino acid substitutions” in each of the CDR regions). 
With respect to claims 6, 7, 13, and 21, each of SEQ ID NOS: 351-400 defines a structurally distinct sdAb with unique binding properties.  Claims 6, 7, 13, and 21 are interpreted as requiring retention of the CDRs of claim 1 (upon which they all ultimately depend).  Otherwise, the claims would not be properly dependent.
With respect to claim 14, each of SEQ ID NOS: 401-440 defines a structurally distinct HCAb with unique binding properties.  Claim 14 is interpreted as requiring retention of the CDRs of claim 1.  Otherwise, the claim would not be properly dependent upon claim 10 as it depends from claim 1.
The CDR1, CDR2, and CDR3 sequences form the antigen binding site in the claimed single-domain antibody (sdAb).  All three CDRs are required for binding.  Only those sdAb with a common set of three CDRs share both a substantial structural feature and a common use that flows from the substantial structural feature.  
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 6-12, 15, 19-21, 24, 26, and 28-34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Antigen binding results from the structure formed by all three CDRs in a sdAb.  All three CDRs are required for binding.  Amino acid changes in any of the CDRs can change or abolish antigen binding.  
The genus of anti-PD-1 constructs embraced by independent claim 1 and dependent claim and 33 have significant structural variability.  The claims embrace choosing individual CDRs from different antibodies.  For example, claims 1 and 33 include an sdAb having the CDR1 of SEQ ID NO: 51 (from sdAb AS006617), CDR2 of SEQ ID NO: 175 (from sdAb AL23474), and CDR3 of SEQ ID NO: 297 (from sdAb AS11948SVH12M9).  See at least Table 15.  There is no evidence or reason to believe that this combination of CDRs would result in an sdAb that binds to PD-L1.  For example, the elected CDR1 sequence of SEQ ID NO: 95 contains 10 amino acids.  The elected CDR2 sequence of SEQ ID NO: 195 contains 17 amino acids.  The elected CDR3 sequence of SEQ ID NO: 295 has 15 amino acids.  Claims 1, 2, 7, and 33 permit “up to about 3 amino acid substitutions” in each of the CDRs.  Three amino acid substitutions in CDR1 is 3/10 or 30% variability.  Three amino acid substitutions in CDR2 is 3/17 or 18% variability.  Three amino acid substitutions in CDR3 is 3/15 or 20% variability.  However, the specification does not disclose or describe other amino acid substitutions within each of these CDRs individually or in combination that will result in an sdAb moiety specifically recognizing PD-L1.  For the elected sdAb antibodies, it is not known from the specification which amino acids may be substituted at each position in CDR1 (SEQ ID NO: 95), CDR2 (SEQ ID NO: 195), and/or CDR3 (SEQ ID NO: 295) (individually or in combination, within a single CDR or across combinations of CDRs) to result in an sdAb moiety specifically recognizing PD-L1.  No reasonable structure-function correlation has been established that is commensurate in scope with the claims. The specification does not describe sufficient representative examples to support the full scope of the claimed genus. 
Claims 3, 6-12, 15, 19-21, 24, 26, and 28-34 depend upon claim 1.  The lack of adequate written description for the sdAb portion of the anti-PD-L1 construct in claim 1 leads to a conclusion of a lack of written description for the genus of anti-PD-L1 constructs in dependent claims 3, 6-12, 15, 19-21, 24, 26, and 28-34.
In particular, it is unknown which of the sdAbs embraced by claim 1 would have the binding characteristics recited in claim 8.
	In particular, claim 32 is directed to an isolated anti-PD-L1 construct that specifically binds to PD-L1 competitively with the isolated anti-PD-L1 construct of claim 1.  The structure of the anti-PD-L1 construct being claimed is completely undefined.  The claim specifies only what the construct must compete with.  Dependent claim 33 does not remedy this given the structural variability permitted by both claims 1 and 33.  The specification does not describe sufficient representative examples to support the full scope of this claimed genus.  
	The claims are not adequately described.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3, 6-12, 15, 19-21, 24, 26, and 28-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, 2, and 33 recites “up to about 3 amino acid substitutions” in multiple places.  It is unclear from the specification if this phrase means that the substitutions can be no more than three or if they could include four or more substitutions.  The parenthetical expression “(such as about any of 1, 2, or 3)” in claim 2 does not remedy this. The phrase “such as” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 3 recites “preferably” and “more preferably” in multiple places.  This is confusing as it is redundant to the recitation of the larger group.  For example, part a-1) indicates that position 37 is F, Y, L, I, or V.  Adding the “preferably Y and V” and “more preferably F” limitations is redundant.  The structure of the claim is also confusing.  Does “any one of the following” mean any one of a-1, a-2, a-3, a-4, a-5, b-1, b-2, b-3, b-4, and b-5 or does it mean each of a-1, a-2, a-3, a-4, and a-5 or each of b-1, b-2, b-3, b-4, and b-5 or something else?
Claim 6 recites at least about 80%, at least about 90%, or at least about 95% sequence identity to SEQ ID NOS: 351-400.  This claim does not clearly require that the CDRs of claim 1 are retained, particularly in view of the variability permitted in dependent claim 7.  It is not clear that the claims are properly dependent as they may not include all the limitations of the claim upon which it depends.  Clarification is requested.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 8 recites the broad recitation Kd binding of about 10-5 to about 10-12, and the claim also recites about 10-7 to about 10-12 and about 10-8 to about 10-12 which are narrower statements of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
	Claim 12 is confusing in reciting that the HCab is monomeric or dimeric.  This claim does not make clear whether the claim intends homodimers and/or heterodimers.  The monomeric limitation appears to be redundant as claim 10 must be at least a monomer.
	Claim 15 is confusing as it fails to indicate how the second antibody moiety is associated with the isolated anti-PD-L1 construct of claim 1.  Although claim 30 recites a peptide linker for connection, it does not make clear what specifically is being connected.  Where claim 15 and 28 can have the second antibody moiety as a full-length antibody consisting of two heavy chains and two light chains,  the functional assembly of the claimed anti-PD-L1 construct is unclear.  Assembly where the second antibody moiety is an Fab, a Fab’, a (Fab’)2, an Fv, a single chain Fy (scFv), an scFv-scFv, a minibody, a diabody, a sdAb, or an antibody mimetic is also unclear. (See claims 15 and 24.)  Claim 26 indicates that the N-terminus of the sdAb moiety is fused to the C-terminus of at least one of the heavy chains.  It is unclear how the N-terminus of the sdAb moiety could be fused simultaneously to both heavy chains.  Claim 26 also indicates that the C-terminus of the sdAb moiety is fused to the N-terminus of at least one of the heavy chains.  It is unclear how the C-terminus of the sdAb moiety could be fused simultaneously to both heavy chains.  If applicant intended a construct with two sdAb moieties, the claim does not make this clear.  The metes and bounds of the claims cannot be determined.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 32 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eckelman et al. (U.S. Patent Application Publication 2017/0198050).
Eckelman et al. discloses sdAbs such as 28A10 (SEQ ID NO: 100) against PD-L1.  See at least Figures 7A-B and paragraphs [0187 and 0214].
Absent evidence to the contrary, this antibody would bind competitively with an isolated anti-PD-L1 construct of instant claim 1 as it is an sdAb that binds to PD-L1 and blocks binding of PD-L1 to PD-1.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 6-7, 10, 12-13, 15, and 32-33 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 8, and 11 of copending Application No. 16/958,079. Although the claims at issue are not identical, they are not patentably distinct from each other because co-pending SEQ ID NO: 72 (see claim 11) is an anti-PD-L1 construct containing the CDRs of instant SEQ ID NOS: 95, 195, and 295.  SEQ ID NO: 72 is identical to instant SEQ ID NO: 395.  The co-pending fusion protein dimer is an HCab. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-2, 6-7, 15, and 32-33 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12-13 of copending Application No. 17/609,532. Although the claims at issue are not identical, they are not patentably distinct from each other because co-pending SEQ ID NO: 14 (see claims 12-13) is an anti-PD-L1 construct containing the CDRs of instant SEQ ID NOS: 95, 195, and 295.  SEQ ID NO: 14 is identical to instant SEQ ID NO: 395.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIANNE P ALLEN whose telephone number is (571)272-0712. The examiner can normally be reached 7:00-3:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Marianne P Allen/Primary Examiner, Art Unit 1647                                                                                                                                                                                                         
mpa